Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
This action is in response to application 16/951,659 filed on 18-November-2020.
Claims 1-11 are pending and have been examined.
Claim Objections
Claim 11 is objected to because of the following informalities:  This claim asserts that the control system mentioned will “perform the method according to claim 1”. This Claim 11 appears to be independent and should therefore include all limitations of Claim 1 rather than simply referring to Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 20190137290) in view of DeGraaf (US 5,878,368) in view of Konishi (US 20190011926). 
As per Claim 1:
Levy discloses the following limitations:
“determining a waiting time which the vehicle is required to wait for the passenger”
Levy Paragraph [0023] " In one implementation, the operator manually enters a predicted away time in the native application executing on her mobile computing device or into a control panel within the autonomous vehicle, "
“determining a first route from an actual location of the vehicle to a parking spot and a second route from the parking spot to the pick-up location”
Levy Paragraph [0045] " However, if the autonomous vehicle detects an open parking space or unloading zone on a street or in a parking lot nearby, the autonomous vehicle can autonomously park itself in this parking space or loading zone. The autonomous vehicle can remain in this location while waiting for the operator to complete the delivery rotation, such as until recalled to the dropoff location manually by the operator or automatically by the remote computer system"
Examiner’s Note: The fact that the vehicle navigates to the parking lot and back to the dropoff location on its own demonstrates that it, whether all at once or piecemeal, determines routes to and from the parking spot.
“ estimating a parking cost based on the determined first and second routes and the waiting time”
Levy Paragraph [0094] "Alternatively, the autonomous vehicle can estimate a time of arrival (from its current position in the parking space) to the designated pickup location specified by the user and estimate a dwell duration based on a difference between this estimated time of arrival and a target pickup time specified by the user; the remote computer system can then automatically remit payment for the parking space for this dwell duration."
Examiner’s Note: The cost in this reference is based on the “dwell” time which is determined by the routes to and from the dropoff location.
“determining a third route from the actual location of the vehicle to the pick-up location, wherein determining the third route includes pre-selecting a plurality of street segments leading from the actual location to the pick-up location based on the waiting time and an actual average driving speed possible in a respective street segment such that the vehicle reaches the pick-up location within the waiting time,”
Levy Paragraph [0040] "For example, the autonomous vehicle can execute a sequence of right turns only to navigate around a 1×2, 1×3, 1×4, 2×2, 2×3, or 2×4, etc. grid array of blocks. In this example, the remote computer system (or the autonomous vehicle) can define a grid array of blocks—for circling by the autonomous vehicle—of area proportional to the away time set or estimated for the delivery rotation and inversely proportional to local traffic density." 
Examiner’s Note: The preceding paragraph preselects a size for a grid of blocks based on the time necessary to complete that route therefore the average speed is taken into account. This is further evidenced by the inclusion of the traffic density being taken into consideration when preselecting this grid size as that has a direct effect on average speed.
Levy does not disclose the following limitations that DeGraaf does disclose:
“determining a segment driving cost for each pre-selected street segment, and selecting a sequence of street segments from the plurality of pre-selected street segments such that a sum of the segment driving costs is minimized”
DeGraaf Column 2 Lines 9-15 "When the navigation system determines a route from the selected beginning point to the desired destination, the navigation system evaluates the cost of the road segments to be traveled in several potential routes and recommends the potential route having the lowest total cost."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system that either drives around in a holding pattern or parks based on criteria while waiting for a user disclosed by Levy with the determining of driving cost of proposed segments of a travel route. One of ordinary skill in the art would have been motivated to make this modification as cost minimization is a key objective of the autonomous vehicle industry and any method that facilitates this would be desirable. 
“ estimating a driving cost for the third route based on the segment driving costs”
DeGraaf Column 2 Lines 9-15 "When the navigation system determines a route from the selected beginning point to the desired destination, the navigation system evaluates the cost of the road segments to be traveled in several potential routes and recommends the potential route having the lowest total cost."
 It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system that either drives around in a holding pattern or parks based on criteria while waiting for a user disclosed by Levy with the determining of driving cost of proposed segments of a travel route. One of ordinary skill in the art would have been motivated to make this modification as cost minimization is a key objective of the autonomous vehicle industry and any method that facilitates this would be desirable. 
Levy in view of DeGraaf does not disclose the following limitations that Konishi does disclose:
“comparing the estimated parking cost and the estimated driving cost”
Konishi Paragraph [0044] " The automatic-driving delivery car 1 compares parking cost incurred until time of a meeting with the user and traveling cost involved with traveling time taken until arrival at the parking lot”
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system that either drives around in a holding pattern or parks based on criteria while waiting for a user while formulating costs for both disclosed by Levy in view of DeGraaf with the comparison of parking cost versus travelling cost disclosed by Konishi. One of ordinary skill in the art would have been motivated to make this modification as cost minimization is a key objective of the autonomous vehicle industry and any method that facilitates this would be desirable. 
“operating the vehicle to maneuver along the first and second routes when the estimated parking cost is lower than the estimated driving cost”
Konishi Paragraph [0044] “ The automatic-driving delivery car 1 compares parking cost incurred until time of a meeting with the user and traveling cost involved with traveling time taken until arrival at the parking lot and determines timing of parking and traveling to incur the minimum cost. The traveling cost includes electrical cost involved with electricity consumed in the traveling time taken until the arrival at the parking lot."
Examiner’s Note: In this passage from the Konishi reference a system is deciding whether to take a longer route in order to minimize the total cost of travelling to a location to pickup a passenger. Specifically relating to this claim is any case where it is determined that it is more cost-effective overall to park somewhere and wait rather than incur the operational costs associated with picking a suitably long route so that the vehicle arrives precisely at the appointed pickup time.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system that either drives around in a holding pattern or parks based on criteria while waiting for a user while formulating costs for both disclosed by Levy in view of DeGraaf with the comparison of parking cost versus travelling cost disclosed by Konishi. One of ordinary skill in the art would have been motivated to make this modification as cost minimization is a key objective of the autonomous vehicle industry and any method that facilitates this would be desirable. 
“and operating the vehicle to maneuver along the third route when the estimated driving cost is lower than the estimated parking cost”
 Konishi Paragraph [0044] “ The automatic-driving delivery car 1 compares parking cost incurred until time of a meeting with the user and traveling cost involved with traveling time taken until arrival at the parking lot and determines timing of parking and traveling to incur the minimum cost. The traveling cost includes electrical cost involved with electricity consumed in the traveling time taken until the arrival at the parking lot."
Examiner’s Note: This claim limitation is the analogous claim limitation to the previous limitation, therefore this Konishi reference teaches the claim limitation in the case when it the system disclosed by Konishi calculates that it is most cost-effective overall to navigate a suitably lengthy route in order to arrive at the pickup location precisely on time and avoid parking costs. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system that either drives around in a holding pattern or parks based on criteria while waiting for a user while formulating costs for both disclosed by Levy in view of DeGraaf with the comparison of parking cost versus travelling cost disclosed by Konishi. One of ordinary skill in the art would have been motivated to make this modification as cost minimization is a key objective of the autonomous vehicle industry and any method that facilitates this would be desirable. 
With regards to Claim 7, the combination of Levy in view of DeGraaf in view of Konishi discloses all of the limitations of the independent claim and Levy further discloses the following limitations:
“determining if another vehicle is present behind the autonomous driving vehicle, when the vehicle is maneuvered along the third route and operating the autonomous driving vehicle to stop when it is determined that another vehicle is not present behind the autonomous driving vehicle”
Levy Paragraph [0044] “In another variation, the autonomous vehicle can target navigation to low-traffic lanes and alleys. Once occupying a low-traffic lane or alley near the dropoff location, the autonomous vehicle can move at a minimum speed that impacts flow of traffic. For example, the autonomous vehicle can navigate to and stop in an alley near the dropoff location until the operator or remote computer system calls the autonomous vehicle to return to the dropoff location or until another vehicle approaches the autonomous vehicle. While stopped in the alley, the autonomous vehicle can continue to scan its surroundings—such as through LIDAR and color cameras arranged on the autonomous vehicle—for approaching vehicles.”
Examiner’s Note: described here in the Levy paragraph is a process that is functionally identical to the claim limitation except that it is described in the opposite order. While the instant application states that the vehicle will stop if it detects that no vehicle is behind it, the Levy citation states that the autonomous vehicle will stop along the route and remain stopped until it detects a vehicle coming up behind it. The fact that the stop condition that it seeks to navigate towards is interrupted by a vehicle being detected behind it obviously implies that the vehicle would not have stopped in the first place should a vehicle have been detected behind it which is exactly how the stated process works in the instant application. 
With regards to Claim 8, the combination of Levy in view of DeGraaf in view of Konishi discloses all of the limitations of the independent claim and Levy further discloses the following limitation:
“wherein the sequence of street segments from the plurality of pre-selected street segments are further selected such that one street segment is only driven once within a predetermined time limit.”
Levy Paragraph [0040] "For example, the autonomous vehicle can execute a sequence of right turns only to navigate around a 1×2, 1×3, 1×4, 2×2, 2×3, or 2×4, etc. grid array of blocks. In this example, the remote computer system (or the autonomous vehicle) can define a grid array of blocks—for circling by the autonomous vehicle—of area proportional to the away time set or estimated for the delivery rotation and inversely proportional to local traffic density."
Examiner’s Note: This Levy citation discloses how the size of the block that will be driven is changed according to the estimated away time specified by the user, therefore the route is being customized in a way so that one circumnavigation of the route will lead the vehicle back to the pickup location without having traversed the same road segment twice.
With regards to Claim 10, the combination of Levy in view of DeGraaf in view of Konishi discloses all of the limitations of the independent claim and DeGraaf further discloses the following limitation:
“wherein estimating the driving cost includes summing the segment driving cost of the selected street segments of the third route and an amount of toll due for the third route.”
DeGraaf Column 2 Lines 9-15 “"When the navigation system determines a route from the selected beginning point to the desired destination, the navigation system evaluates the cost of the road segments to be traveled in several potential routes and recommends the potential route having the lowest total cost."
Examiner’s Note: This passage details adding all of the individual costs, which includes effective costs for toll roads, for segments to determine total route costs before selecting the lowest cost route.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system that either drives around in a holding pattern or parks based on criteria while waiting for a user while formulating costs for both disclosed by Levy in view of DeGraaf in view of Konishi with the summing of costs for individual segments to arrive at a total cost further disclosed by DeGraaf. One of ordinary skill in the art would have been motivated to make this modification in order to increase the overall accuracy of the cost estimation process which increases the overall cost-effectiveness of the system.
As per Claim 11, this claim is substantially similar to Claim 1 and is therefore rejected using the same citations and rationale.  
Claims 2, 3, 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 20190137290) in view of DeGraaf (US 5,878,368) in view of Konishi (US 20190011926) in view of Thakur (US 20160209842). 
With regards to Claim 2, the combination of Levy in view of DeGraaf in view of Konishi discloses all of the limitations of the independent claim but does not disclose the following limitation that Thakur does disclose:
“wherein determining the segment driving cost for each street segment includes estimating an operational cost for driving the vehicle in the respective street segment with the actual average driving speed possible in this street segment.”
Thakur Paragraph [0105] "A duration cost metric may represent a predicted duration for traveling from a first location represented by a first waypoint corresponding to a first routing state to a second location represented by a second waypoint corresponding to a second routing state, and may be based on condition information for the autonomous vehicle and the vehicle transportation network, which may include fuel efficiency information, expected initial speed information, expected average speed information, expected final speed information, road surface information, or any other information relevant to travel duration."
Examiner’s Note: This passage describes determining a cost for a segment of a route and states the conditional information includes speed information.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system that either drives around in a holding pattern or parks based on criteria while waiting for a user while formulating costs for both disclosed by Levy in view of DeGraaf in view of Konishi with the addition of speed information in the travelling cost disclosed by Thakur. One of ordinary skill in the art would have been motivated to make this modification as speed information would be critical for calculating the time the route would take to traverse, and matching that time to the user’s away time is critical to the stated function of the instant application. 
With regards to Claim 3, the combination of Levy in view of DeGraaf in view of Konishi discloses all of the limitations of Claim 2 but does not disclose the following limitation that Thakur does disclose:
“wherein determining the segment driving cost for each street segment further includes multiplying the estimated operational cost for driving the vehicle in the respective street segment with the actual average driving speed possible in the respective street segment with a weighting factor.”
Thakur Paragraph [0108] " In some embodiments, evaluating the cost metrics may include weighting the cost metrics and calculating the action cost based on the weighted cost metrics...For example, a weighted cost metric may be a product of the weighting factor and the cost metric."
Examiner’s Note: As discussed in the rejection of Claim 2 “cost metric” can be based on speed information for the route and in this passage it is being multiplied by a weighting factor to arrive at a final “action cost metric” which is analogous to the “segment driving cost” from the instant application.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system that either drives around in a holding pattern or parks based on criteria while waiting for a user while formulating costs for both disclosed by Levy in view of DeGraaf in view of Konishi with the weighting factor being multiplied with speed information disclosed by Thakur. One of ordinary skill in the art would have been motivated to make this modification in order to increase the overall accuracy of cost estimation by accounting for real-world factors. 
With regards to Claim 4, the combination of Levy in view of DeGraaf in view of Konishi discloses all of the limitations of Claim 3 but does not disclose the following limitation that Thakur does disclose:
“wherein the weighting factor lies within a range between 0.5 and 5.”
Thakur Paragraph [0108] "] In some embodiments, evaluating the cost metrics may include weighting the cost metrics and calculating the action cost based on the weighted cost metrics."
Examiner’s Note: This passage discloses how some embodiments of Thakur’s referenced invention will use a weighting factor to modify the cost metrics, however this directly implies other embodiments that do not use a weighting factor. The consequence of not using a weighting factor  is mathematically equivalent to using a weighting factor of 1 which is within the range of weighting factors specified in the claim.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system that either drives around in a holding pattern or parks based on criteria while waiting for a user while formulating costs for both disclosed by Levy in view of DeGraaf in view of Konishi with the unity weighting factor disclosed by Thakur. One of ordinary skill in the art would have been motivated to make this modification to remove the potential human error that exists when determining weighting factors based of conjecture concerning real-world conditions. 
Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 20190137290) in view of DeGraaf (US 5,878,368) in view of Konishi (US 20190011926) in view of Carter (US 20170314939). 
With regards to Claim 5, the combination of Levy in view of DeGraaf in view of Konishi discloses all of the limitations of Claim 3 but does not disclose the following limitation that Carter does disclose:
“wherein the weighting factor depends on a speed limit prescribed for the respective street segment.”
Carter Paragraph [0148] "Continuing with the more specific example, the calculation module 504 can further include a normalized weight factor corresponding to a road type or the speed limit of various route segments"
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system that either drives around in a holding pattern or parks based on criteria while waiting for a user while formulating costs for both disclosed by Levy in view of DeGraaf in view of Konishi with the speed limit based weighting factor disclosed by Carter. One of ordinary skill in the art would have been motivated to make this modification in order to increase the safety of the system by bias the autonomous vehicle away from low speed areas that may include residential areas.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 20190137290) in view of DeGraaf (US 5,878,368) in view of Konishi (US 20190011926) in view of Chornenky (US 20180373248)
With regards to Claim 6, the combination of Levy in view of DeGraaf in view of Konishi discloses all of the limitations of Claim 5 but does not disclose the following limitation that Chornenky does disclose:
“wherein the weighting factor decreases as the speed limit prescribed for the respective street segment increases.”
Chornenky Paragraph [0137] “A 16-bit positive integer capable of ranging between 0 and 65,535 is used to numerically reflect decreases in the Map coordinate's desirability due to such factors as reduced speed limit, poor road conditions, higher elevation, greater danger of a land mine, or at the high value of 65,535, an impassible obstruction such as a wall, chasm, or building. The number may reflect a combination of factors at that point, combining such factors as elevation and speed limit and reduced road quality. The number's reflection of path undesirability is applied to bias the path planner hardware away from that coordinate, relative to the Path Bias Properties (PBP) of adjacent or other coordinates. As it is relative, it can be used to bias towards a coordinate or regions of coordinates if that region is given a low value relative to a higher default value of all other coordinates. For example, if the default PBP value is 500 indicating an open muddy field, a roadway may be given a PBP value of 10 or even 0, strongly biasing the planner hardware to choose the road pathway first. A wall or building may still be given a value of 65,535 indicating relative impassibility.”
Examiner’s Note: in this passage describes a value, called “Path Bias Properties” or PBP, which is a number assigned to regions of coordinates in order to bias a route planning system towards routes with desirous characteristics. In this example “reduced speed limit” is listed as an undesirable characteristic for the route planning. It is then shown how a roadway is given a low score of potentially 0 to demonstrate how much more desirable it is rather than a muddy field with a score of 500. Desirable characteristics of an area as far as navigability is concerned are given low scores and an increased speed limit is treated as more desirable therefore as the speed limit increases the PBP, which is a weighting factor used explicitly for biasing a route determination system, decreases.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system that either drives around in a holding pattern or parks based on criteria while waiting for a user while formulating costs for both disclosed by Levy in view of DeGraaf in view of Konishi with the inverse relationship between weighting factor and speed limit disclosed by Chornenky. One of ordinary skill in the art would have been motivated to make this modification in order to increase the overall safety of the system by biasing the autonomous vehicle away from low-speed areas that may include residential areas where the likelihood of pedestrian casualties is higher. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 20190137290) in view of DeGraaf (US 5,878,368) in view of Konishi (US 20190011926) in view of Cudak (US 20150241241). 
With regards to Claim 9, the combination of Levy in view of DeGraaf in view of Konishi discloses all of the limitations of the independent claim but does not disclose the following limitation that Cudak does disclose:
“wherein estimating the parking cost includes summing an operating cost of the vehicle to drive the first and second routes and a parking fee due for a parking time in which the vehicle is parked.”
Cudak Figure 3 clearly discloses how an autonomous vehicle identifies the total cost for a parking spot including the cost of navigation to and from the spot as well as the cost of parking itself.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system that either drives around in a holding pattern or parks based on criteria while waiting for a user while formulating costs for both disclosed by Levy in view of DeGraaf in view of Konishi with the summing of navigation cost with parking cost disclosed by Cudak. One of ordinary skill in the art would have been motivated to make this modification in order to increase the cost-effectiveness of the system by providing a more accurate cost estimation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/JOAN T GOODBODY/
Examiner, Art Unit 3667